
	

114 HR 4427 : To amend section 203 of the Federal Power Act.
U.S. House of Representatives
2016-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4427
		IN THE SENATE OF THE UNITED STATES
		March 15, 2016Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend section 203 of the Federal Power Act.
	
	
 1.Clarification of facility merger authorizationSection 203(a)(1)(B) of the Federal Power Act (16 U.S.C. 824b(a)(1)(B)) is amended by striking such facilities or any part thereof and inserting such facilities, or any part thereof, of a value in excess of $10,000,000. 2.Notification for certain transactionsSection 203(a) of the Federal Power Act (16 U.S.C. 824b(a)) is amended by adding at the end the following new paragraph:
			
				(7)
 (A)Not later than 180 days after the date of enactment of this paragraph, the Commission shall promulgate a rule requiring any public utility that is seeking to merge or consolidate, directly or indirectly, its facilities subject to the jurisdiction of the Commission, or any part thereof, with those of any other person, to notify the Commission of such transaction not later than 30 days after the date on which the transaction is consummated if—
 (i)such facilities, or any part thereof, are of a value in excess of $1,000,000; and (ii)such public utility is not required to secure an order of the Commission under paragraph (1)(B).
 (B)In establishing any notification requirement under subparagraph (A), the Commission shall, to the maximum extent practicable, minimize the paperwork burden resulting from the collection of information..
 3.Effective dateThe amendment made by section 1 shall take effect 180 days after the date of enactment of this Act.  Passed the House of Representatives March 14, 2016.Karen L. Haas,Clerk 